DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action is based on the 16/533,526 application filed 08/06/2019.  Examiner acknowledges the reply filed 02/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strybel (U.S. Pat. 4,458,719, hereinafter “Strybel”) in view of Kadhim (U.S. Pat. 7,255,323 B1, hereinafter “Kadhim”).
Regarding claim 1, Strybel discloses a valve 10 (Fig. 1) for regulating the flow of a liquid therethrough comprising: 
a first housing 17/24 (Fig. 1) having an inlet 23 (Fig. 1) for receiving the liquid into the first housing and an outlet 31 (Fig. 2) for allowing the liquid to leave the first housing; 
a second housing 13 (Fig. 1) removably attachable to the outlet of the first housing; and 
a sealing member 35/36 (Fig. 2) disposed in the first housing adjacent the outlet, the sealing member sealing the outlet in the first housing when the second housing is disengaged from the first housing (i.e., in the disengaged position shown in Fig. 2, the sealing member seals the outlet 31 until such time that the two housings are engaged which causes a core depressor 33 to move upward and open the fluid path between the first and second housings).  
It is noted that Strybel does not appear to disclose:

a second magnet disposed in the first housing, the second magnet movable relative to the first magnet and the first housing between a first position and a second position and closing a resealable opening in the first housing in the first position.
Kadhim discloses a pressure-activated valve arrangement in which a first magnet 48 is disposed in a housing in a predetermined position stationary relative to the first housing (e.g., the first magnet is held in place by supporting arms 50), and 
a second magnet 46 disposed in the same housing, the second magnet 46 movable relative to the first magnet 50 and the first housing between:
a first position (see col. 3,, lines 39-42; the first position is a rest condition without any fluid pressure applied to the left-hand side of the housing, in which the second magnet 46 seats against an opening in valve seat 42 to seal the flow path within housing 40) and 
a second position (see col. 3, lines 43-53 and Fig. 4; when sufficient fluid pressure pushes against the left side of magnet 46, the magnet is drawn away from valve seat 42, opening the fluid path) and closing a resealable opening in the first housing in the first position (i.e., when fluid pressure ceases, repelling force from magnet 50 acts upon magnet 46 to move magnet 46 back to cover the valve seat 42).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel to provide a first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; 
Regarding claim 4, Strybel discloses that the outlet of the first housing is in fluid communication with the opening in the second housing (see col. 4, lines 36-39 disclosing that fluid is passed between hose 11 and pressure line 12).
Regarding claim 5, Strybel discloses that the sealing member includes an elastic member (i.e., spring 36; Fig. 2) that engages a portion of the first housing (i.e., at retainer shoulder 37; see Fig. 2) and the second housing has a projection 14 (Fig. 2)  that engages the sealing member and compresses the elastic member when the second housing engages the first housing (i.e., the projection pushes upon the core depressor 32 which engages the sealing member and compresses the elastic member when the first and second housing is engaged; see col. 4, lines 11-15).  
Regarding claim 6, Strybel discloses that the first housing comprises: 
a catheter connector 23 having a proximal end and a distal end, the proximal end of the catheter connector having the inlet, the inlet configured to engage a tubing (e.g., connector 23 may engage a tubing 11; the limitation of “catheter connector” does not 
Further, Strybel discloses a housing 19 that, in the combination of Strybel and Kadhim, would function as a first magnet housing disposed in the distal end of the catheter connector 23. However, Strybel does not explicitly disclose the first and second magnet housings.
However, Kadhim discloses a first magnet housing (in the form of supporting arms 50) having the first magnet secured therein; and a second magnet housing defined by the valve seats 42/44 such that the second magnet is disposed within the space defined by the valve seats.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel in order to provide the first and second magnet housings as taught in Kadhim in order to ensure that the first and second magnets functioned appropriately. A skilled artisan would have recognized the feasibility of incorporating the two magnets and the first and second magnet housings within the housing 19 with a reasonable expectation of success in arriving at the claimed invention.
Further, Strybel discloses a drain end 48 (see Fig. 2 of Strybel), which in the combination of Strybel and Kadhim would be attached to the second magnet housing and having the outlet 32, the outlet in fluid communication with the inlet in the catheter connector.
Regarding claim 8, the limitation of “the tubing is configured to be inserted into the bladder of a person” recites an intended use of the tubing that does not appear to 
Regarding claims 9 and 10, Strybel discloses a valve for regulating the flow of a liquid therethrough comprising: 
a first housing 17/24 (Fig. 1) having an inlet 23 (Fig. 1) for receiving the liquid into the first housing and an outlet 31 (Fig. 2) for allowing the liquid to leave the first housing, the inlet and outlet being in fluid communication with one another; and
a second 13 (Fig. 1) housing removably attachable to the outlet of the first housing; and
a magnetically sealable opening, e.g., at the passage 26, disposed in the first housing between the inlet and the outlet; and
and a sealing member 35/36 (Fig. 2) disposed in the first housing adjacent the outlet, the sealing member sealing the outlet in the first housing when the second housing is disengaged from the first housing (i.e., in the disengaged position shown in Fig. 2, the sealing member seals the outlet 31 until such time that the two housings are engaged which causes a core depressor 33 to move upward and open the fluid path between the first and second housings).
It is noted that Strybel does not appear to disclose at least one magnet disposed in the first housing adjacent the magnetically sealable opening, the at least one magnet comprising a first magnet and a second magnet; 
the first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; and 
the second magnet disposed in the first housing, the second magnet movable relative to the first magnet and closing the magnetically sealable opening in a first position.
Kadhim discloses a pressure-activated valve arrangement in which a first magnet 48 is disposed in a housing in a predetermined position stationary relative to the first housing (e.g., the first magnet is held in place by supporting arms 50), and 
a second magnet 46 disposed in the same housing, the second magnet 46 movable relative to the first magnet 50 and the first housing between:
 a first position (see col. 3,, lines 39-42; the first position is a rest condition without any fluid pressure applied to the left-hand side of the housing, in which the second magnet 46 seats against an opening in valve seat 42 to seal the flow path within housing 40) and 
a second position (see col. 3, lines 43-53 and Fig. 4; when sufficient fluid pressure pushes against the left side of magnet 46, the magnet is drawn away from valve seat 42, opening the fluid path) and closing a resealable opening in the first housing in the first position (i.e., when fluid pressure ceases, repelling force from magnet 50 acts upon magnet 46 to move magnet 46 back to cover the valve seat 42).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel to provide a first magnet disposed in the first housing in a predetermined position, the first magnet being stationary relative to the first housing; and a second magnet disposed in the first housing, the second magnet movable relative to the first magnet and the first housing between a first position and a second position and closing a resealable opening in the first housing in the first position, as taught in Kadhim, in order to provide an improved valve that controls movement of fluid only when a specific pre-established threshold is exceeded (see Kadhim at col. 1, lines 10-14). This improvement would have been useful based on the teaching in Strybel of desiring to permit introduction of accurately controlled amounts of fluid into small systems (see Strybel at col. 2, lines 50-56). 
Regarding claims 11 and 12 , Strybel discloses a cantilevered latch (i.e., formed by groove 49 and cantilevered portion extending distally of element 39 toward shoulder 47) having a first end and a second end, the first end being fixedly attached to the second housing and extending beyond second housing (i.e., the latch is shown to extend distally of the housing 13) to engage the first housing to maintain the second housing in contact with the first housing (i.e., when engaged, the finger 50 of a latch on the first housing engages the groove 49 on the cantilevered latch; see col. 4, lines 29-35).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strybel (U.S. Pat. 4,458,719) in view of Kadhim (U.S. Pat. 7,255,323 B1), further in view of Wells et al (U.S. Pat. 5,709,243, hereinafter “Wells”).
Regarding claim 3, it is noted that Strybel in view of Kadhim does not appear to disclose that the valve comprises a vent disposed in the second housing.
Wells discloses a valve having a first housing 10 (Fig. 10) and a second housing 220 (Fig. 7) and a vent 215 disposed in the second housing 220.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Strybel and Kadhim, in order to provide a vent disposed in the second housing, in order to prevent an undesirable build-up of pressure as the first and second housing are engaged (see Wells at col. 9, lines 44-49).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/22/2021